Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/19/2022 is acknowledged.  This is found persuasive with respect to Group II such that, of the pending claims, the product claims 1-18 are examined together. 
The traversal with respect to method claims, Group III is not persuasive.  Rejoinder provision is indicated in the previous action.  Restriction requirement will be withdrawn upon the finding of the allowability of the product claims.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pulse-release dosage form consisting of THC for first cannabinoid and CBN for second cannabinoid does not reasonably enable for any cannabinoid.  Similarly, it is not seen where in the specification enabling disclosure is found for any dose ( or any ratio of these two cannabinoids), or any form of release.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
	The ‘invention’ is drawn to pulse-release dosage form of cannabinoids. Cannabinoids are compounds found in the cannabis plant or synthetic compounds that can interact with the endocannabinoid system. At least 113 distinct cannabinoids have been isolated from cannabis.  It was reported in 2020 that cannabinoids can be found in other plants such as rhododendron, licorice and liverwort,  and earlier in Echinacea. See Abyadeh, Biomolecules 2021, 11, 1411, at page 2 of 17.  Abyadeh teaches, that Cannabis plants have been shown to contain 483 compounds with approximately 100 cannabinoids. Not only because of these numbers, the scope is deemed wide since these compounds have different physical and chemical properties.  The properties are anticipated to have different cellular and molecular effects based on the dose, how and where the cannabinoid released, as well as the therapeutic and toxic effects. Similarly, Atakan, Ther Adv Psychopharmacol (2012) 2(6) 241–254 teaches different Cannabinoid compounds and have different effects on individuals.  
For example, Jain, Biomatter 1:1, 57-65; July/August/September 2011, teaches the nuances in the recent technologies in pulsatile drug delivery systems.  At page 58, Jian exemplifies differences in (A) sigmoidal release after lag time, (B) delayed release after lag time, (C) sustained release after lag time and (D) extended release without lag time. Further, as per Jain teaching, the predictable use of pulsative release depends on several factors. For example, the timing of release is controlled by the thickness of the coating and the amount of water-soluble polymer needed to achieve the pulsed release from oral dosage forms.  
The working examples in the specification is limited to two cannabinoid compounds THC and CBN for the first and second pulse component.  Similarly, with respect to dose, the ratio of these compounds are 2:! THC to CBN for the first and second pulse component.  1a, 1b, 1c, 1d, 1e and 1f.  Further these are formulated in a 50:50 ratio of immediate release ("IR THC+CBN", for release in pulse 1): extended release ("ER THC+CBN", for release in pulse 2).  See page 38 last paragraph on to page 39.  
This narrow range of drug components, ratio and release form can not be extended to any cannabinoids or any ratio or any release form.  
Sufficient examples are lacking. 
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to two cannabinoids or 2:1 ratio or IR and ER release forms.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research, to arrive at the dosage form other than the one exemplified for predictable results.   The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625